PER CURIAM:
The plaintiff in this stockholder’s derivative action in the District Court for the Southern District of New York appeals from an order of Judge Tyler disposing of various motions. In one portion of the order the judge denied plaintiff’s application — in fact his third, see 343 F.2d 565 (2 Cir. 1965) for the first — for a preliminary injunction and the appointment of a receiver. We affirm this as well within the discretion of the district court. In other portions of the order the judge struck an “Amended Partial Complaint” as not complying “with either the letter or the spirit” of *352the leave given nearly three years before, and denied leave to serve and file a proposed supplemental complaint. Since portions of plaintiff’s complaint remain pending and undetermined, we dismiss the appeal from this part of the order for want of appellate jurisdiction.